By the Court, Lacy, J. The declaration is defective in not alleging the proper breaches. It declares that neither the intestate in his life time, nor his administrator, since his death, has paid the hire to the infant; but it wholly omits to aver that they have not paid it to the guardian, who is the only person legally authorized to receive it. An infant, who has a guardian regularly appointed, can only act by or through such guardian; and therefore it is necessary to aver a nonperformance to the guardian. The demurrer was rightfully taken. Judgment reversed.